DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 03 May 2022.
2.  Claims 1-13, 16, 17, 19 and 21-24 are pending in the application.
3.  Claims 1-13, 16, 17, 19 and 21-24 have been allowed.
4.  Claims 14, 15, 18 and 20 have been cancelled.
Terminal Disclaimer
5.  The terminal disclaimer filed on 03 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,756,904 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.  Claims 1-13, 16, 17, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 03 May 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “wherein responsive to a block proposed by the first ledger maintenance node receiving a specified quorum of digital signatures and at least one other block proposed by another one of the ledger maintenance nodes also receiving the specified quorum of digital signatures, executing a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger” and “wherein the tie-breaking algorithm comprises: generating hashes of respective ones of the proposed blocks; and selecting a particular one of the proposed blocks to add to the distributed ledger based at least in part on the hashes” as recited in independent claims 1, 17 and 19.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Wang et al US 2018/0349617 A1 directed to an electronic storage system and a method of data management, and particularly, although not exclusively, to a system and a method of data management in an encrypted decentralized storage system [0001].
B.  Smith US 2015/0379510 A1 directed to using a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain [abstract].
C.  Brady et al US 2018/0167217 A1 directed to a container-based operating system and method for a distributed network hosting a shared pool of configurable computing resources [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492